DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10825168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Official Gazette Notice 1351 OG 212 dated February 23, 2010, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 states, 
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.”
Claims 10-18 recites a “computer readable storage medium”, but has an open ended definition (Specification paragraph 32).  This definition may include non-statutory embodiments.  The Examiner suggests Applicant amend the claim to include the term "non-transitory", such as "A non-transitory computer readable storage medium..."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “7. The system of claim 4, wherein the computed tomography image is a three-dimensional computed tomography image processed slice-by-slice to identify the object.“  This limitation lacks antecedent basis. should claim 7 depend from claim 6. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: anatomy detector, bounding box generator, voxel-level segmenter, output imager,    a model stacker  in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 14, 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by “DeepCut: Object Segmentation from Bounding Box Annotations using Convolutional Neural Networks”, Martin Rahchl.

Rahchl discloses 1. An image data processing system comprising: 
an anatomy detector to detect an anatomy in an image and to remove items not included in the anatomy from the image; (Rajhcl,III.A, “For all images, the brain and the lung regions have been manually segmented by an expert rater.”)
a bounding box generator to generate a bounding box around a region of interest in the anatomy; (Rajhcl,III.B, “Bounding boxes B were generated from manual segmentations by computing the maximum extent of the segmentation and enlarging it by 5 voxels for each slice”)
a voxel-level segmenter to classify image data within the bounding box at the voxel level to identify an object in the region of interest; and (Rajhcl,II.B, “Input & Output Space: Given a database of size N containing images I = {I1, ..., IN } and corresponding bounding boxes B = {B1, ..., BN }, we attempt to learn pixelwise segmentations of the objects depicted in I and constrained to B. For this purpose, we employ a CNN with parameters Θ to classify image patches centred around a voxel location i into foreground and background.”; see also II.D)
an output imager to output an indication of the object identified in the region of interest segmented in the image. (Rajhcl, See Fig. 2-3)

Rahchl discloses 5. The system of claim 1, wherein the object includes an organ. (Rajhcl,III.A, “For all images, the brain and the lung regions have been manually segmented by an expert rater.”)
	
Claims 10, 14, 19 are rejected under similar grounds as claims 1 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 11-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al, “DeepCut: Object Segmentation from Bounding Box Annotations using Convolutional Neural Networks” in view of  Mohammad et al, “Boosted Convolutional Neural Networks”.

Rahchl discloses 2. The system of claim 1, 
Rahchl teaches image slices which can be stacked (page 3, under Input and Output Space and page 4, under A. Image Data), But does not expressly disclose “further including a model stacker to combine a plurality of models to classify the object in the region of interest, wherein the voxel-level segmenter employs at least two models to classify the image data within the bounding box, the model 
Mohammad teaches “further including a model stacker to combine a plurality of models to classify the object in the region of interest, wherein the voxel-level segmenter employs at least two models to classify the image data within the bounding box, the model stacker to combine the at least two models to classify the object and determine at least one feature related to the object.”  (Mohammad, abstract, pages 4-5 under Boosting convolutional neural networks and pages 8-9 under Boosting heterogeneous classifiers). 
It would have been obvious to one of ordinary skill in the art, given the reference before the effective filing date of the invention to incorporate a model stacker to combine a plurality of models to classify the object in the region of interest into the Rahchl’s et al reference because Rahchl et al already teaches a voxel-level segmenter to classify image data within the bounding box at the voxel level to identify an object in the region of interest ("neural network classifier” in abstract; page3, B. Convolutional Neural Network Model, "classify image patches centered around a voxel location”; and page 4, D. Deep Cut). 
Merely incorporating what is already well-known and widely used technique such as a model stacker to combine a plurality of models to classify the object in the region of interest taught in the Mohammad reference into the Rahchl reference would have been an obvious to one of ordinary skill in the art, given the references before the effective filing date, because they are in the same field of endeavors and it would have improve Rahchl’s system to be more versatile by adapting a plurality of model to combine at least two models to classify the object and determine at least one feature related to the object.

Rahchl in view of Mohammad discloses 3. The system of claim 2, wherein the at least two models employed by the voxel-level segmenter include a first deep learning model to classify a target voxel and neighboring voxels and a second deep learning model to classify the target voxel and neighboring patches. (Mohammad, abstract, pages 4-5 under Boosting convolutional neural networks and pages 8-9 under Boosting heterogeneous classifiers).

Rahchl in view of Mohammad discloses 4. The system of claim 2, wherein the model stacker is to use image intensity values, a fully connected neural network, and a convolutional neural network to identify image features and produce a fully connected neural network and a gradient boosting machine to be provided via the output imager. (abstract, pages 4-5 under Boosting convolutional neural networks and pages 8-9 under Boosting heterogeneous classifiers).

	Claims 11-13 and 20 are rejected under similar grounds as claims 2-4.


8.	Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahchl et al, “DeepCut: Object Segmentation from Bounding Box Annotations using Convolutional Neural Networks” in view of  de Vos et al, “ConvNet-Based Localization of Anatomical Structures in 3D Medical Images”.
	Rahchl discloses 6. The system of claim 1, 
Rahchl teaches MR images, But does not expressly disclose “wherein the image includes a computed tomography image.”
de Vos teaches “wherein the image includes a computed tomography image.”  (Devos, (abstract)). 


Rahchl in view of de Vos discloses 7. The system of claim 4, wherein the computed tomography image is a three-dimensional computed tomography image processed slice-by-slice to identify the object. (de Vos, slices taught in abstract and pages 4-5 under III Method).

Rahchl discloses 8. The system of claim 1, 
Rahchl teaches creating bounding box but no details, in particular, But does not expressly disclose “wherein the bounding box generator is to generate a first bounding box in an axial image slice, a second bounding box in a coronal image slice, and a third bounding box in a sagittal image slice and to generate the bounding box around the region of interest in a three-dimensional image by combining the first bounding box, the second bounding box, and the third bounding box.”
de Vos teaches “wherein the bounding box generator is to generate a first bounding box in an axial image slice, a second bounding box in a coronal image slice, and a third bounding box in a sagittal image slice and to generate the bounding box around the region of interest in a three-dimensional image by combining the first bounding box, the second bounding box, and the third bounding box.”  (Devos, (abstract; pages 4-5 under III Method; and Figure 1, “Bounding box walls (opaque squares) and viewing planes (outlined rectangles) shown with anatomical location terminology that is used in the annotation protocol” and Figure 4, “Example of localization of the left ventricle in a 3D cardiac CTA image by detecting its presence in 2D image slices extracted from the three orthogonal image planes. The plots show automatic detection results for image slices extracted from the sagittal, coronal, and axial planes. Axial (top) and coronal (middle) image slices indicate the reference bounding box and the predicted bounding box walls. The predicted borders are shown in the colors used in Figure 2. The bottom figure illustrates combination of the detection results to localize the anatomical target structure by forming a 3D bounding box.”))
	It would have been obvious to one of ordinary skill in the art, given the reference before the effective filing date of the invention to incorporate image slices obtained from the sagittal, coronal, and axial planes as taught in de Vos into the Rahchl’s reference where Rahchl teaches image slices and a bounding box generator to generate a bounding box around a region of interest to generate multiple bounding boxes in multiple directions because it would improve localized segmentation of the anatomy structure in 3D medical image.

Rahchl in view of de Vos discloses 9. The system of claim 8, wherein the bounding box generator is to be trained using a deep learning network and a database of positive and negative classification results including at least one rotated image slice, at least one translated image slice, and at least one duplicated image slice. (Devos abstract, Figures 1 and 4 and page 11, “rotated bounding box” in the first new paragraph).

	Claims 15-18 are rejected under similar grounds as claims 6-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662